Order
PER CURIAM.
Darren L. Rountree appeals the judgment of his convictions, after a jury trial in the Circuit Court of Jackson County, of one count of statutory sodomy in the first degree, § 566.062; two counts of child molestation in the second degree, § 566.068; two counts of attempted statutory sodomy, § 564.011; and one count of furnishing pornographic material to a minor, § 573.040.
*705In his sole point on appeal, the appellant claims that the trial court plainly erred in failing to sua sponte declare a mistrial or admonish the jury for the State’s arguing punishment in the rebuttal portion of its closing argument because, contrary to the law, the “state did not ‘fairly state’ its position on the issue of punishment in the first part of its closing argument.”
Affirmed. Rule 30.25(b).